951 F.2d 1324
293 U.S.App.D.C. 57
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Booker T. WADE, Jr., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 91-1408.
United States Court of Appeals, District of Columbia Circuit.
Jan. 9, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to dismiss and the response thereto, it is


2
ORDERED that the motion be granted.   As appellant concedes, the notice of appeal was not timely filed.   See 47 U.S.C. § 402(c).   Accordingly, this court lacks jurisdiction over this appeal.   See National Black Media Coalition v. FCC, 760 F.2d 1297, 1298 (D.C.Cir.1985).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely motion for rehearing.   See D.C.Cir.Rule 15.